DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Jin et al.(USPubN 2016/0323560)) does not disclose, with respect to claim 1, an apparatus for generating panoramic video, the apparatus comprising: a plurality of modular wedges, each modular wedge including: a support structure including a front side, a back side, a first lateral side extending between the front side and the back side, and a second lateral side opposite the first lateral side, the second lateral side extending between the front side and the back side, the front side larger than the back side, the first lateral side of a first one of the modular wedges to face the second lateral side of a second one of the modular wedges when the first and second ones of the modular wedges are mounted adjacent one another, two imaging sensors carried by the support structure; two telephoto lenses to be removably coupled to the front side of the support structure, a wide angle lens to be removably coupled to the front side of the support structure; and a transmitter mounted on the back side of the support structure and communicatively coupled to the imaging sensors to output foveated stereoscopic video as claimed.  Rather, Jin et al. discloses a stereoscopic device (also referred to simply as the “device”) that captures three-dimensional (D) images and videos with a wide field of view and provides a virtual reality (VR) experience by immersing a user in a simulated environment using the captured 3D images or videos.  The same reasoning applies to claim(s) 11 and 16 mutatis mutandis.  Accordingly, claim(s) 1-25 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484